—In an action to recover damages for personal injuries, etc., the defendants 625 Fulton Associates and First New York Management Co. appeal from an order of the Supreme Court, Kings County (Bernstein, J.), dated May 10, 2000, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendants is severed.
*389The plaintiffs commenced this action against, among others, the appellants, to recover damages for injuries sustained in a slip and fall on a wet floor. In opposition to the appellants’ prima facie demonstration of entitlement to judgment as a matter of law, the plaintiffs failed to raise a triable issue of fact as to whether the appellants either created or had actual or constructive notice of the allegedly dangerous condition (see, Dwoskin v Burger King Corp., 249 AD2d 358; Galgan v Allied Staten Is. Co., 248 AD2d 585; Sparrock v City of New York, 219 AD2d 705). Accordingly, the appellants are entitled to summary judgment dismissing the complaint insofar as asserted against them. Ritter, J. P., S. Miller, Feuerstein and Schmidt, JJ., concur.